J-S03026-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    JON JOSEPH TAYLOR                          :
                                               :
                       Appellant               :   No. 956 WDA 2019

          Appeal from the Judgment of Sentence Entered May 31, 2019
       In the Court of Common Pleas of Forest County Criminal Division at
                        No(s): CP-27-CR-0000099-2018


BEFORE: McLAUGHLIN, J., McCAFFERY, J., and PELLEGRINI, J.*

DISSENTING MEMORANDUM BY PELLEGRINI, J.:

                                                    FILED FEBRUARY 28, 2020

        Because the Commonwealth failed to offer sufficient evidence to

disprove beyond a reasonable doubt Appellant’s claim of self-defense, and I

would hold that Appellant acted reasonably in response to the victim’s ongoing

aggression, I respectfully dissent.

        In this case, there is no dispute that the victim and Appellant were

engaged in an argument, that the victim twice had to be restrained from

physically attacking Appellant, and that the victim followed Appellant to his

car and attacked him once more after Appellant stated that he was going to



____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-S03026-20


get his gun. When Appellant said that he was going to get his gun, the victim

responded, “You better, mother fucker, because I have my .45.”1 Notes of

Testimony, 4/10/19, at 295-96. The victim had, in fact, brought a gun with

him to the camp, but it was locked in the trunk of a friend’s car for most of

the weekend. Both individuals were heavily intoxicated during the incident,

and on the previous night, the victim had gotten into a physical fight with

another partygoer that had to be broken up by their friends.2

       The Commonwealth presented additional testimony from Ryan Yunk

(Yunk), one of the other guests at the cabin, who saw the altercation leading

to the shooting. When Yunk learned that the victim had followed Appellant to

his car, he walked over to the driveway and saw the two men standing

together. Yunk testified that they were “locked up,” “[l]ike, wrestling, like had

each other grabbed up with their arms.” Id. at 253. As Yunk began to walk

toward them to break up the fight, he saw “[Appellant] push [the victim] back,

and raise up his arm and fired.” Id. Appellant, testifying on his own behalf,

explained that he saw the victim rushing at him and swinging his fists in the

dark, and the victim continued to swing and hit him on the arm while Appellant


____________________________________________


1 The victim testified that he does not recall either part of this exchange. Notes
of Testimony, 4/10/19, at 211. However, both Appellant and Ryan Yunk
testified that he made the statement. Id. at 251, 295-96.

2 I also note that at the time of the incident, Appellant was in his 50s and the
victim was in his early 30s. Appellant also testified that he had two pinched
nerves in his back that caused numbness in his hip and foot. Id. at 294.


                                           -2-
J-S03026-20


yelled at him to stop. Id. at 298-99. Appellant was scared and did not know

whether the victim had a gun, so he fired a single shot in his direction. Id.

      Appellant’s actions immediately after the shooting are also relevant to

my analysis of his self-defense claim. Appellant testified that he fired a single

shot, without taking aim, hoping that if the shot did not hit the victim, it would

at least scare him away. Id. at 320. When Appellant saw that he had hit the

victim, he immediately walked back to the camp, told the other visitors that

he had shot the victim, and asked them to call for help. Id. at 299-300. He

secured the gun inside the camp and came outside to wait for law

enforcement. Id. at 300. When it seemed as if it was taking too long for an

ambulance to arrive, Appellant called 911 himself to request assistance. Id.

at 301. Two responding officers testified that Appellant immediately admitted

that he had shot the victim, stated that he had done so in self-defense, and

cooperated fully with the ensuing investigation. Id. at 115, 153. Notably, the

victim’s testimony regarding the shooting and the events preceding it largely

mirrors Appellant’s.

      The law regarding self-defense as a justification for the use of force is

well established in our Crimes Code. “The use of force upon or toward another

person is justifiable when the actor believes that such force is immediately

necessary for the purpose of protecting himself against the use of unlawful

force by such other person on the present occasion.” 18 Pa.C.S. § 505(a).

Further, when a defendant raises self-defense after using deadly force,


                                      -3-
J-S03026-20


      it must be shown that a) the actor was free from fault in provoking
      or continuing the difficulty which resulted in the use of deadly
      force; b) the actor must have reasonably believed that he was in
      imminent danger of death or serious bodily injury, and that there
      was a necessity to use such force in order to save himself or others
      therefrom; and c) the actor did not violate any duty to retreat or
      to avoid the danger.

Commonwealth v. Harris, 665 A.2d 1172, 1174 (Pa. 1995); 18 Pa.C.S. §

505(b)(2). When a defendant raises self-defense, and there is some evidence

introduced to justify such a finding, the Commonwealth bears the burden of

disproving the defense beyond a reasonable doubt.         Commonwealth v.

Mouzon, 53 A.3d 738, 740-41 (Pa. 2012).

      In determining whether a defendant was at fault in provoking the

altercation, we examine the full totality of the circumstances and all

interactions leading to the physical confrontation, not merely the moments

immediately preceding the incident. Mouzon, supra, at 751, 753. Further,

a defendant may not use deadly force in self-defense if he, “with the intent

of causing death or serious bodily injury, provoked the use of force

against himself in the same encounter.”          18 Pa.C.S. § 505(b)(2)(i);

Commonwealth v. Samuels, 590 A.2d 1245, 1248 (Pa. 1991) (“In order to

establish that an actor was the aggressor or provoker and, hence, was not

entitled to claim a defense of self-defense or defense of others, there must be

some evidence to support the inference that the defendant's acts constituted

‘an intent to cause death or serious bodily injury.’”).    Therefore, it is not




                                     -4-
J-S03026-20


enough to show only that the defendant provoked the victim’s use of force;

he must also have done so with the requisite intent.

      In Commonwealth v. Torres, 766 A.2d 342, 345 (Pa. 2001), our

Supreme Court held that the Commonwealth had failed to disprove self-

defense when the defendant’s uncontested testimony at trial established only

that he responded to provocation by the victim with proportionate force.

There, the defendant testified that the victim had punched him in the face,

and he responded by pushing the victim away. Id. at 344. The victim then

attempted to punch him again, so the defendant punched him, causing the

victim to fall backwards and hit his head on the steps. Id. The victim did not

testify at trial, though the officer who responded to the scene testified to the

victim’s hearsay statements that the defendant had struck him. Id. at 345.

      We held that the Commonwealth did not disprove the defendant’s

explanation that he had acted in self-defense, particularly when there was no

apparent motive for the attack and the “defense’s explanation of the cause of

the violence remains uncontradicted.”      Id.   Further, we noted that “the

Commonwealth cannot sustain its burden of proof based solely on the fact

finder’s disbelief of the defendant’s testimony.” Id. The Commonwealth still

bore the burden of offering some evidence to disprove the defendant’s claim

of self-defense. Id.

      While the victim did testify in the instant case, the facts are analogous

to Torres in that the Commonwealth’s version of events, presented through


                                     -5-
J-S03026-20


the victim’s testimony and testimony of another partygoer, was identical to

Appellant’s. There is no dispute regarding the events leading to the shooting;

Appellant never argued that he did not throw the victim out of the camp,

retrieve his gun, or shoot the victim. Similarly, the victim admitted to his

aggressive behavior with both Appellant and another party-goer. Thus, much

like in Torres, the only question that remains is whether Appellant acted out

of a reasonable belief that force was necessary to prevent death or serious

bodily injury. I would hold that under the circumstances, Appellant reasonably

feared for his life in the moments leading to the shooting and responded to

the victim’s aggression with proportionate force, given the victim’s size,

strength and threat to use his firearm.

      The Commonwealth relies on Commonwealth v. Gillespie, 434 A.2d

781 (Pa. Super. 1981), in support of its position that Appellant’s use of force

was not justified.   In Gillespie, the victim yelled and argued with the

defendant on a public sidewalk. Id. at 783. The defendant briefly left the

scene, but returned later and argued with the victim once again. Id. The

defendant approached the victim with his belt wrapped around his fist as a

weapon.   Id.   The victim cut the defendant with a paring knife, and the

defendant retrieved a baseball bat from his car and told the victim to step

back. Id. The victim again swung his knife and cut the defendant across the

midsection, so the defendant struck the victim on the head twice with “heavy

and severe blows.” Id. While the victim was unconscious on the ground, the


                                     -6-
J-S03026-20


defendant kicked him in the head. Id. We held that the Commonwealth had

disproved self-defense on three bases: first, the jury could conclude that the

defendant was the aggressor; second, the defendant did not retreat, despite

opportunity to do so; and third, the jury could have concluded that the

defendant used more force than was reasonably necessary to protect himself,

as the victim had been disabled by the first blow. Id. at 784.

      Here, the evidence differs in all three respects. First, both the victim

and Appellant testified that the victim repeatedly attacked Appellant before

the shooting and other partygoers had to restrain the victim. While Appellant

initially removed the victim from the camp and told him to sleep on the porch,

there is no evidence that he engaged in any physical aggression beyond

removing the victim from the camp before the victim attacked him. The two

continued to argue on the porch, but there was no testimony that Appellant

initiated any further physical contact with the victim.      Further, even if

removing the victim from the camp or going to the truck to retrieve his gun

could be considered provocation, these actions only negate self-defense when

taken “with the intent of causing death or serious bodily injury.” 18 Pa.C.S.

§ 505(b)(2)(i); Samuels, supra. At best, the evidence showed that Appellant

took these actions to distance himself from the victim, not to intentionally

cause death or serious bodily injury.

      Second, by the time Appellant fired the single gunshot, he was already

entangled in a physical fight with the victim. The victim had stated that he


                                        -7-
J-S03026-20


had a gun, and Appellant was rightfully afraid that the victim had the gun with

him.    The victim had, for the third time, charged at Appellant, this time

swinging his fists. There were no other visitors in the area to break up the

fight. The victim’s actions prevented Appellant from retreating back inside

the camp or to his vehicle.3          Appellant’s testimony, corroborated by the

Commonwealth’s witness, Yunk, indicated that Appellant only chose to fire the

weapon when they were in the midst of a struggle and he had been physically

attacked for the third time by the victim. At that point, Appellant was unable

to retreat. The facts of this case then are more like Torres than Gillespie,

as Appellant responded in the midst of an attack initiated by the victim and

did not prolong the encounter beyond what was necessary to end it.

       Third, Appellant fired a single gunshot at the victim and then

immediately fled back to the camp to seek help. He did not fire any additional

shots or physically attack the victim after the victim had already been subdued

and no longer presented a threat. In Torres, our Supreme Court held under

similar circumstances that the Commonwealth had not disproved self-defense

when the defendant merely responded to the victim’s physical aggression.

Appellant, believing the victim had his firearm and in the midst of a physical



____________________________________________


3 I reject the Commonwealth’s assertion that Appellant, despite being heavily
intoxicated at the time, should have driven down the driveway and away from
the camp that his family owned in retreat. See Commonwealth’s Brief at 12-
13. Driving under the influence is no less dangerous for the driver when on a
private driveway as opposed to a public roadway.

                                           -8-
J-S03026-20


struggle, fired one shot to end the altercation before immediately seeking help

from the other visitors and law enforcement.         Unlike the defendant in

Gillespie, Appellant did not inflict any additional harm after his attacker was

subdued.

      Finally, Appellant’s actions immediately after firing the shot corroborate

his claim of self-defense. He returned to the camp, secured his weapon inside,

and asked the other visitors to call for help. He called 911 himself when he

felt that they were not responding quickly enough. Once the state troopers

arrived, Appellant immediately admitted to the officers that he was the

shooter and told them he had shot the victim in self-defense.          He was

cooperative with officers throughout the investigation, directing them to where

they could find his gun and giving a voluntary statement on his version of

events. His actions were entirely consistent with an individual who made a

decision in the heat of the moment to protect his life, but did not intend to

inflict any more harm than was strictly necessary to do so. Based on these

facts, I would hold that the Commonwealth did not disprove his claim of self-

defense beyond a reasonable doubt and vacate his convictions.

      Accordingly, I respectfully dissent.




                                     -9-